Citation Nr: 1758859	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure or as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for blurry vision, claimed as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for frequent urination and leakage, and fecal leakage, claimed as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus.

7.  Entitlement to service connection for peripheral vascular disease of the lower extremities, claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2011 and December 2013 rating decisions.

In October 2011, the RO denied service connection for blurry vision; frequent urination and leakage, and fecal leakage; erectile dysfunction; and for peripheral vascular disease of the lower extremities, all to include as secondary to diabetes mellitus, type II.  The RO also confirmed and continued the denial of service connection diabetes mellitus, type II and for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.  In November 2011, the Veteran filed a notice of disagreement (NOD) relating to all issues.  A statement of the case (SOC) was issued in October 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In December 2013, the RO denied service connection for ischemic heart disease. In December 2013, the Veteran filed an NOD.  An SOC was issued in January 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.

In an August 2015 decision, the Board reopened the claims for service connection for type II diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities; and remanded those reopened claims, along with claims for service connection for ischemic heart disease, blurry vision, frequent urination and leakage, fecal leakage, erectile dysfunction, and peripheral vascular disease of the lower extremities.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny those claims (as reflected in a July 2016 supplemental SOC (SSOC)), and returned these matters to the Board.  .

Also, while the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, these matters are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that his ischemic heart disease and type II diabetes mellitus are the result of purported exposure to herbicide agents.  Further, he contends that the other disabilities for which he seeks service connection are secondary to (and, as such, inextricably intertwined with the claim for) his type II diabetes mellitus.

Notably, ischemic heart disease and type II diabetes mellitus are among the identified diseases for which service connection may be presumed based on association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).

During the course of his appeal, the Veteran has contended that he was exposed to herbicides while stationed at Takhli Royal Thai Air Force Base (RTAFB) in Thailand during the Vietnam Era, in conjunction with his duties as a fuel specialist. In this regard, he details that in conjunction with his duties serving with the 6217 Supply Squadron, he was on the base perimeter on almost a daily basis, refueling portable generators (some of which located near the bomb depot), and picking up parts or supplies.  The file contains verification that the Veteran was served TDY at APO 96273 (Takhli AFB), as shown by a performance report covering the period from January 7, 1966 to January 6, 1967.  The report also mentioned that the Veteran had duties along the flight line, including aircraft servicing; it is not clear whether the flight line was near the perimeter of the base.

According to the M21-1MR Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Subpart q, herbicide exposure may be conceded on a direct/facts-found basis for a veteran who served in the Air Force in Thailand during the Vietnam Era at Takhli RTAFB, if he served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In light of the above, in August 2015, the Board remanded these matters, inter alia, to verify the Veteran's comments regarding the proximity of the flight line, bomb depot, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB.  Further, the AOJ was requested to address whether it would have been "routine" for a refueling specialist to be in regular/daily working on or near the perimeter of that base.

In June 2016, the Joint Services Records Research Center (JSRRC) responded to the AOJ's request by stating that:

"JSRRC reviewed and maintains a copy of U.S. Air Force Historical Research Agency memorandum for the Department of Veterans Affairs dated August 11, 2015.  The memorandum pertains to the USAF installations operating in Thailand from 1963 through 1976.  These installations were located on the following Royal Thai Air Force Bases: U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The memorandum concludes '... no documentation or evidence has been found in the holdings of the Historical Research Agency showing that tactical herbicides, such as Agent Orange, were ever used on any USAF installation in Thailand for vegetation control during the Vietnam era.???'"

The response to the AOJ's request is unresponsive to the Board's remand directives.  The response does not attempt to verify the Veteran's comments regarding the proximity of the flight line, bomb depot, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB.  Further, the AOJ made no attempt to address whether it would have been "routine" for a refueling specialist to be in regular/daily working on or near the perimeter of that base.  As such, the Board determines that substantial compliance with that remand directive has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  

Also, while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Undertake appropriate development to verify the Veteran's contentions regarding the proximity of the flight line, bomb depot, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB, and if possible, to address whether it would have been "routine" for a refueling specialist to be regularly/daily working on or near the perimeter of the base.  The Air Force Historical Research Agency, or another appropriate records repository and/or source of information, should be contacted.  Efforts to obtain this information and/or records should be documented in the evidentiary record. Undertake any recommended follow-up action.

The Board notes that any development must be responsive to the above directive.  A generic response regarding the use of herbicides in Thailand is not sufficient.

All obtained records and information should be associated with the evidentiary record, and a copy provided to the Veteran and his attorney.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA (Legacy Content Manager) files(s) since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

